Per Curiam.
The plaintiff appeals from the judgment of the trial court dismissing this case for failure to prosecute with reasonable diligence pursuant to Practice Book § 251, and from the denial of his motion to restore the case to the docket. The court erred in dismissing the case for failure to prosecute with reasonable diligence. Thus, the motion to restore this case to the docket should have been granted by the trial court.
There is error, the judgment is set aside and the case is remanded with direction to restore the case to the docket.